08/18/2021



                                                                           Case Number: DA 21-0272



     IN THE SUPREME COURT OF THE STATE OF MONTANA
               Supreme Court Cause No. DA 21-272
COREY ALAN RUBIN and DON
HAUTH,

                    Plaintiffs/Appellees,
                                                 ORDER GRANTING
-vs-                                          UNOPPOSED MOTION FOR
                                             EXTENSION OF TIME TO FILE
BRENT E. HUGHES and GRACE                         OPENING BRIEF
HUGHES, husband and wife,

                 Defendants/Appellants.


       Appellants Brent E. Hughes and Grace Hughes having filed an Unopposed

Motion for Extension of Time to File Opening Brief, and good cause appearing

therefor;

       IT IS HEREBY ORDERED that Appellants’ Opening Brief shall be filed on

or before September 29, 2021.

       DATED this ______ day of August, 2021.


                                     ______________________________




                                                               Electronically signed by:
                                    Page 1 of 1                   Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                    August 18 2021